Citation Nr: 1632263	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  10-15 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral feet. 

3.  Entitlement to an initial evaluation in excess of 10 percent for right hip strain.

4.  Entitlement to an initial evaluation in excess of 10 percent for left hip strain.

5.  Entitlement to an evaluation in excess of 10 percent prior to August 29, 2013 and 20 percent since August 29, 2013 for right knee strain.

6.  Entitlement to an evaluation in excess of 10 percent prior to August 29, 2013 and 20 percent since August 29, 2013 for left knee strain.

7.  Entitlement to an evaluation in excess of 10 percent prior to March 8, 2011 and in excess of 20 percent since March 8, 2011 for lumbar strain with sacroiliitis.

8.  Entitlement to an evaluation in excess of 10 percent for sciatica of the right lower extremity.

9.  Entitlement to an evaluation in excess of 10 percent for sciatica of the left lower extremity.

10. Entitlement to an effective date earlier than October 20, 2009, for the grant of service connection for lumbar strain.


ATTORNEY FOR THE BOARD

P. Olson, Counsel 


INTRODUCTION

The Veteran was a member of the Army National Guard and had active duty for training from June 2006 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in September 2009, September 2012, November 2013, and December 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for an acquired psychiatric disability, and peripheral neuropathy of the bilateral feet, as well as entitlement to increased ratings for right hip strain, left hip strain, right knee strain, left knee strain, sciatica of the right lower extremity, sciatica of the left lower extremity, and lumbar strain with sacroiliitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

A claim for service connection for a lumbar spine disability, noted to be scoliosis, was not received by VA prior to October 20, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 20, 2009, for the grant of service connection for lumbar strain with sacroiliitis have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).    

With respect to service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting her that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
  
The Veteran seeks an earlier effective date for the grant of service connection for lumbar strain with sacroiliitis.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400. 

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i). 

The record reflects that the veteran was discharged from active duty for training in March 2007.  On November 19, 2008, the Veteran advised VA that she intended to file a claim for service connected disability related to an in-service right knee injury.  On November 25, 2008, VA received a VA Form 21-526, Veteran's Application for Compensation and/or Pension, completed by the veteran, noted only knee injuries.  In March 2009, the Veteran filed a claim for service connection for both hips secondary to knee condition.  A VA Form 21-4138, Statement in Support of Claim, was received on March 3, 2009, which noted that she had been seeing a physician who referred her to an orthopedic surgeon for treatment of her knees and hips and reported that her knees buckled and she fell on her rear end and was experiencing sharp pain down her legs.  

The Veteran filed her first claim for service connection for a lumbar spine disability, scoliosis, on October 20, 2009.  At that time, the Veteran also claimed service connection for sciatica, arthritis of both hips and knees, and chondromalacia of both knees.  By a February 2010 rating decision, service connection for sciatica of the bilateral lower extremities was granted but service connection for scoliosis was denied.  The Veteran appealed the decision, and an informal hearing was held in December 2011 at which time an agreement was reached to establish service connection for lumbar spine strain, and in a January 2012 rating decision service connection for lumbar strain with sacroiliitis was granted and a 10 percent disability evaluation was assigned effective October 20, 2009.  

Private medical records received in September 2009 include an August 2009 summary report that states that the Veteran 's knees gave way that led to a fall while five months pregnant that caused injuries to hips and sciatic nerve pain.  Sacral pain and sciatic nerve pain were noted.  X-rays revealed abnormal spinal contour, scoliosis.  However, there is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).

The Board acknowledges that the Veteran did submit claims for knee and hips disabilities prior to October 2009, but none of these filings shows an intent to claim benefits for a back disability.  As noted, the 2008 claim was limited to the knees and the March 2009 claim was limited to the hips. The first claim that addresses the back was the one received on October 20, 2009, which served as the basis for the effective date assigned.

The Court of Appeals for Veterans Claims has acknowledged that the effective date based on an award of service connection is not based on the date of the earliest medical evidence demonstrating a casual connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  LaLonde v. West, 12 Vet. App. at 382, citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. Gober, 10 Vet. App. 391 (1997). 

Thus, applying case law, the statute and the regulations cited above, the Veteran is not entitled to an effective date earlier than October 20, 2009 for the grant of service connection for lumbar strain with sacroiliitis.  


ORDER

Entitlement to an effective date earlier than October 20, 2009, for the grant of service connection for lumbar strain with sacroiliitis is denied.


REMAND

With respect to the issue of entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety, the Veteran received treatment from Holcomb Behavioral Health Systems.  Service rendered sheets have been submitted dated from September 2012 to September 2013.  In October 2014, VA received a correspondence from Holcomb Behavior Health Systems that indicated that they had enclosed Consent and Release of Information that was required to be completed and signed by the Veteran to meet legal requirements.  This information should be forwarded to the Veteran for her to complete and return to VA in order to obtain treatment records.

In addition, the record indicates that the Veteran's increase in symptoms of her depressive disorder has been related her proposed removal from employment, weight gain and inability to exercise due to service-connected conditions, and to childhood sexual abuse and financial problems.  The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the service-connected disabilities in any way caused or permanently aggravated a pre-existing depressive disorder, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.  Thus, the Veteran should be provided an additional VA examination to determine the nature and etiology of any current psychiatric disorder.
  
With respect to the issue of entitlement to service connection for peripheral neuropathy of the bilateral feet, in a March 2013 statement, the Veteran reported that she had numbness, tingling, and heaviness in both feet.  Private medical records indicate that in May 2013, the Veteran had reducing paresthesia to the plantar aspect of both feet and great toes and that light touch sensory examination was grossly normal.  On VA examination in August 2013, sensory examination was normal in both feet and all toes.  It is unclear from the record whether the Veteran's complaints of numbness, tingling, and heaviness as well as the paresthesia to the plantar aspect of both feet and great toes constitute a separate disability or is part and parcel of his already service-connected bilateral leg sciatica.  Thus, an opinion as to this issue is required.

With respect to the issues of increased ratings for service-connected hips, knees, and lumbar spine disabilities, the record includes discharge instructions from Brandywine hospital from September 2012 to May 2013.  An attempt should be made to obtain the actual treatment records from Brandywine hospital.  The file contains records from Dr. Lake and Premier Sports and Spine Rehabilitation, the last dated in May 2014.  The Veteran should be asked to provide an authorization form to release any records dated after May 2014 as well as a May 24, 2013 MRI which does not appear to be in the file.  

Also, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court of Appeals of Veterans Claims (CAVC) provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  VA examinations in December 2015 do not indicate whether motion findings were for active and/or passive motion.  Thus, the Veteran should be provided an opportunity to report for an additional VA examination to determine the current severity of the Veteran's service-connected knee, hip, and spine disabilities.

With respect to the issues of increased ratings for sciatica, by rating decision dated in February 2013, increased ratings were denied.  A few days later, VA received a notice of disagreement with respect to the ratings for sciatica of the right and left lower extremities.  The AOJ must issue a Statement of the Case and the Veteran provided an opportunity to perfect her appeal as to these issues.  Therefore, the appropriate Board action is to remand the issue to the AOJ for the issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if she has received any VA or non-VA medical treatment for her psychiatric, hip, knee, spine, and sciatic conditions, as well as any treatment for bilateral foot neuropathy that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorization forms for the release of any treatment records not currently on file (including those for Holcomb Behavioral Health Systems from September 2012 to September 2013and the specific consent form provided by Brandywine Hospital for the release of treatment records since September 2012).  These records should then be obtained and associated with the file.  The Veteran should be advised that she may also submit any evidence or further argument relative to the claim at issue.

2.  After development in paragraph (1) has been completed, the Veteran should be afforded a VA mental disorders examination by either a psychiatrist or a licensed clinical psychologist.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic psychiatric disorders and provide an opinion as to whether it is at least as likely as not that any such disorder was either caused by the Veteran's active duty service or caused by or permanently aggravated by service-connected disability.  The examiner is to be notified that service-connection has been established for right and left knee strain, lumbar strain with sacroiliitis, right and left hip strain, and sciatica of the right and left lower extremities.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After development in paragraph (1) has been completed, the Veteran should be afforded a VA orthopedic examination by an orthopedic physician.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that Virtual VA and VBMS records have been reviewed.  In accordance with the May 2013 Disability Benefits Questionnaire (DBQ) for rating disabilities of the knees, hips, and thoracolumbar spine, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of her disability.  A complete rationale for any opinions expressed must be provided. 

The examiner should indicate whether or not the Veteran's complaints of numbness, tingling, and heaviness in both feet or the May 2013 private medical record noting reducing paresthesia to the plantar aspect of both feet and great toes are due to his already service-connected sciatica of the bilateral lower extremities or constitute a separate disability. 
 
4.  The Veteran is to be notified that it is her responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  

6.  After all of the above development has been completed,  the Veteran and his representative should be provided a Statement of the Case as to the issues of entitlement to increased ratings for sciatica of the right and left lower extremities.   The Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.  

7.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


